ALLOWANCE
Claims 1-20 are allowed.

Priority
This application has claimed the benefit as a CON of Application Number 16/417,317 filed on 05/20/2019, which claims benefit as a CON of Application Number 14/020,480 filed on 19/06/2013. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, specifically Parundekar et al. (US 2014/0201004 A1), Mak et al. (US 2014/0123173 A1), Nussel et al. (US 2012/0271713 A1), and Long et al. (US 20100205049 A1), do not expressly teach or render obvious the invention as recited in independent claims 1, 8, and 15.
The prior art of record teaches an apparatus comprising:  
a content break module to: identify, at a playback device, real-time content using fingerprints [Long: Para. 37, the metadata file associated with the digital content contains information describing the entire digital content (i.e. start index, duration, love, publisher data, etc.)]; 
identify, at a playback device, a break in the real-time content playing via the playback device based on the identification of the real-time content [Mak: Fig. 4, Para. 56, all breaks are found and defined by location and duration information; Parundekar: Para. 85, a break can be noticed by a signal given to the device to play an ad after a song has completed; Long: Fig. 4, (406), Paras. 62, 37, receive advertisement marker (i.e. identify break) from the metadata file];
an information selection module to select an information segment [Parundekar: Fig. 7, (706), Paras. 74-81, 151, selecting an ad based on user and contextual information] to present during the break [Parundekar: Fig. 7, (706), Paras. 74-81, 151, the system taking user and contextual information that is associated with the device to identify and select an ad to be presented] based on information captured by a location determination component [Parundekar: Paras. 55, 77-78, the system selects ads to be presented based on user and contextual data, contextual data being applications used by both the user device and the presenting device, i.e., car infotainment center, one being navigation or GPS applications; Nussel: Fig. 4, (408), Para. 29, user’s origin, destination, and current location are gathered by GPS device]; and 
an information insertion module to insert in the information segment into the content playing via the playback device upon an occurrence of the break [Parundekar: Fig. 7, (708), Paras. 84, 151, inserting the selected ad into a break, after a song is complete, for presentation to the user(s); Nussel: Fig. 2, (208), Para. 22, transmitting, for presentation, the advertisement to the GPS device; Long: Fig. 4, (410, 414), Para. 63, inserting the advertisement into the break]. 

However, the prior art of record does not teach identify, at a playback device, real-time content by comparing a fingerprint of the real-time content to reference fingerprints, each of the reference fingerprints corresponding to different media. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994.  The examiner can normally be reached on 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179